[Cite as Lassiter v. Lassiter, 2014-Ohio-2367.]
                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



CHRISTO LASSITER,                                   :      APPEAL NOS. C-130486
                                                                        C-130487
        Plaintiff-Appellant,                        :                   C-130488
                                                                        C-130489
  vs.                                               :      TRIAL NOS. EX-0300269
                                                                      EX-0100234
SHARLENE LASSITER, n.k.a.                           :                 EX-0200139
SHARLENE BOLTZ,                                                      EX-0300270

    Defendant-Appellee.                             :          O P I N I O N.




Civil Appeals From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed in Part and Vacated in Part in C-130486;
                           Appeals Dismissed in C-130487, C-130488, and
                           C-130489.

Date of Judgment Entry on Appeal: June 4, 2014


The Law Office of Douglas Haman, Esq., LLC, and Douglas Haman, for Plaintiff-
Appellant,

The Law Office of Karen Oakley-Everson and Karen Oakley-Everson, for
Defendant-Appellee.




Please note: this case has been removed from the accelerated calendar.
                         OHIO FIRST DISTRICT COURT OF APPEALS




D E W INE , Judge.

        {¶1}      This case involves two ex-spouses, who have been burdening the court

system with their disputes for the past 18 years. The latest chapter arises from the ex-

husband’s attempt to revive a dormant judgment. The trial court granted the motion to

revive the judgment, but plainly fed up with the whole mess, also awarded the ex-wife

attorney fees in an amount equal to the revived judgment. It also denied the ex-

husband’s request for attorney fees that he contended he was owed from a decade ago.

On appeal the ex-husband challenges the trial court’s treatment of the fee issues.1 We

uphold the denial of fees to the husband. But while we share the trial court’s frustration,

there is no basis in law for awarding fees to the ex-wife in this situation. Thus, we are

constrained to vacate that part of the court’s judgment.

                  One Marriage Spawns Two Decades of Litigation

        {¶2}      Way back in 1996, plaintiff-appellant Christo Lassiter filed to divorce his

then-wife Sharlene Lassiter n.k.a. Boltz. Litigation and more litigation followed. We

won’t summarize all the gory details here, but some of the highlights may be found in

two of our previous decisions on the issue, Lassiter v. Lassiter, 1st Dist. Hamilton No. C-

010309, 2002-Ohio-3136, and Lassiter v. Lassiter, 1st Dist. Hamilton Nos. C-020494,

C-020370 and C-020128, 2003-Ohio-2333. We summed it up this way:

        This court has not seen many domestic relations cases more contentious

        and acrimonious or more consumption of judicial resources than this

        case. The parties, who are both law professors and who ought to know

        better, engaged in thoroughly inappropriate behavior that was



1 Mr. Lassiter filed notices of appeals in four cases, but it is clear from the record that the judgment
with which he takes issue was entered only in the case numbered EX-0300269 and appealed in the
case numbered C-130486. Therefore, we dismiss the other three appeals—C-130487, C-130488, and
C-130489.


                                                   2
                      OHIO FIRST DISTRICT COURT OF APPEALS



        detrimental to the resolution of their case and to the welfare of their

        children * * *. This court takes a dim view of such tactics.

Lassiter, 1st Dist. Hamilton No. C-010309, 2002-Ohio-3136, at ¶ 1.

        {¶3}     We pick up the story in 2003. By then, the divorce had long been final,

but the parties were still fighting about who owed what to whom. After a good deal of

procedural wrangling, the parties agreed to a court order that set off various judgments

owed between the parties with the end result that Ms. Boltz owed Mr. Lassiter

$4,214.56. In the September 2003 order, the court reserved judgment on the issue of

attorney fees, which had been requested by Mr. Lassiter and disputed by Ms. Boltz. The

parties were ordered to “submit affidavits asserting the factual basis of their arguments

[about the attorney fees] within 15 days from the entry of this Order.” The court further

provided that “[i]f the parties are unable to reach an agreement as to whether said sums

are due, Mr. Lassiter may move this Court for a determination of the issue based on the

filed affidavits.”

        {¶4}     No affidavits were filed. Rather, on September 18, 2003, Ms. Boltz filed

a notice of bankruptcy, which stayed the proceedings. The bankruptcy petition was

dismissed on July 21, 2004. Mr. Lassiter subsequently filed a “Notice of Bankruptcy

Dismissal” on October 25, 2005, which stated, “Ms. [Boltz’s] bankruptcy petition having

been dismissed, it is now appropriate for the Court to proceed to hear this matter [the

execution of judgment].”

        {¶5}     More than seven years later, in December 2012, Mr. Lassiter filed the

motion to revive the judgment against Ms. Boltz that is the subject of this appeal.

Within his motion, Mr. Lassiter also requested the attorney fees that had been

referenced in the September 2003 court order. Ms. Boltz filed a motion in opposition to

revivor, claiming that she had not received proper notice of the motion. She also



                                              3
                     OHIO FIRST DISTRICT COURT OF APPEALS



challenged the amount of the underlying judgment. The trial court ordered the parties to

submit written closing arguments on the motion to revive and attorney fees.

       {¶6}    After reviewing the parties’ arguments, the court concluded that Mr.

Lassiter was entitled to a revived judgment in the amount of $4,214.56. But it found

that Mr. Lassiter was not entitled to attorney fees, and that instead it would award Ms.

Boltz fees in an amount equal to the judgment, $4,214.56. It explained that it was

awarding fees because it believed the revivor action “to be revenge motivated rather than

the mere collection of a debt,” and that Mr. Lassiter had been “twisting the knife” with

the proceedings. The court concluded,

       Based upon the familiarity of the Court of Common Pleas with the history

       between the two parties, and because the consequences of their frivolous,

       vexatious and endless litigation have fallen more heavily on the taxpayers

       and the courts of Hamilton County than they have either of them, an

       award of attorney fees is hereby assessed against Christo Lassiter.

Additionally, the court informed the parties that it would retain jurisdiction over any

future proceedings between them.

                We Have to Reverse the Fee Award to Ms. Boltz

       {¶7}    Because they are related, we consider the first three assignments of error

together. In the first and second, Mr. Lassiter asserts that the trial court erred when it

awarded attorney fees to Ms. Boltz pursuant to Civ.R. 11 and R.C. 2323.51, respectively.

In the third, he contends that the trial court erred when it awarded attorney fees without

a showing of misconduct on the part of Mr. Lassiter.

       {¶8}    An award of attorney fees is, of course, the exception rather than the

norm in the American litigation system.         A court may only award fees in certain

narrowly circumscribed situations. Here, the court located its authority to award fees in



                                            4
                      OHIO FIRST DISTRICT COURT OF APPEALS



Civ.R. 11, R.C. 2323.51, and the court’s inherent power. We examine each source of

authority to determine if the award may be upheld.

       {¶9}     Under Civ.R. 11, an attorney is required to sign every pleading, motion

or other document to certify that he “has read the document; that to the best of the

attorney’s or party’s knowledge, information, and belief there is good ground to support

it; and that it is not interposed for delay.” The rule, by its very terms, addresses one who

signs a court document. Because Mr. Lassiter did not sign any of the pleadings, he could

not be sanctioned under Civ.R. 11.

       {¶10}    R.C. 2323.51 does allow for a trial court to award attorney fees to

sanction a party’s frivolous conduct. But if the court seeks to award the fees upon its

own initiative, it must conduct a hearing to determine whether the conduct was frivolous

and what attorney fees are reasonable. R.C. 2323.51(B)(2). The trial court held no such

hearing and thus could not award attorney fees under R.C. 2323.51.

       {¶11}    That leaves us with the court’s inherent authority. See Chambers v.

NASCO, Inc., 501 U.S. 32, 111 S.Ct. 2123, 115 L.Ed.2d 27 (1991). A court possesses

inherent power to assess attorney fees “as an appropriate sanction for conduct which

abuses the judicial process.” Id. at 45. “Because of their very potency, inherent powers

must be exercised with restraint and discretion.” Id. at 44. Thus, we review the court’s

award of attorney fees under its inherent power for an abuse of discretion. Id. at 55.

       {¶12}    In a nutshell, the court’s bases for awarding attorney fees to Ms. Boltz

were its belief that Mr. Lassiter was “twist[ing] the knife” by trying to collect the old debt

and the parties’ prior history of bad behavior over the two decades of litigation. We

understand the court’s motivation, agree with its objectives, and sympathize with its

frustration. But we still cannot uphold the fee award.




                                              5
                       OHIO FIRST DISTRICT COURT OF APPEALS



       {¶13}    The only matter before the trial court was the revivor action which Mr.

Lassiter inarguably filed within the limitations period. R.C. 2325.18(A). He may have

been “twisting the knife” by pursuing the action, but it was a knife he had a legal right to

twist. We cannot say that it is sanctionable conduct to attempt to collect a valid

judgment in a legally permissible manner, no matter what our guess may be as to the

debt collector’s subjective motivation. Further, the amount of attorney fees awarded by

the court does not appear to be tied in any way to the actual fees incurred by Ms. Boltz.

Therefore, we are constrained to conclude that the court abused its discretion in

ordering that Mr. Lassiter pay Ms. Boltz’s attorney fees. The first three assignments of

error are sustained.

                  We Sustain the Denial of Fees to Mr. Lassiter

       {¶14}    Mr. Lassiter’s fourth assignment of error is that the trial court erred

when it refused to order Ms. Boltz to pay attorney fees. Again, we review the trial court’s

decision for an abuse of discretion. We find no abuse of discretion here. As pointed out

by the court, Mr. Lassiter never followed the procedures set forth in the September 2003

order to determine whether attorney fees were appropriate. We don’t buy his contention

that he was excused from doing so because Ms. Boltz filed for bankruptcy shortly after

the September 2003 order.        The record reveals that the bankruptcy petition was

dismissed on July 21, 2004, and that Mr. Lassiter filed the notice of the termination of

bankruptcy on October 25, 2005. He has no explanation why he waited another eight

years to do anything about the fees he claims he was owed. The fourth assignment of

error is overruled.

                       The Last Assignment of Error Isn’t Ripe

       {¶15}    Mr. Lassiter’s fifth assignment of error—that the court erred in

announcing that it would retain jurisdiction over all future proceedings between the



                                             6
                      OHIO FIRST DISTRICT COURT OF APPEALS



parties—is not ripe for our review. True, by rule, the assignment of any future cases

between the parties must be done by lot. Sup.R. 36(B)(1); Loc.R. 7 of the County Court

of Common Pleas of Hamilton County, General Division.              But here there is no

indication that the court attempted to exercise further jurisdiction over the parties in

contravention of the rules. The fifth assignment of error is overruled.

                                      Conclusion

       {¶16}    We therefore vacate the trial court’s judgment to the extent that it

ordered Mr. Lassiter to pay attorney fees to Ms. Lassiter. In all other respects we affirm

the judgment of the trial court in the case numbered C-130486. The appeals in the cases

numbered C-130487, C-130488 and C-130489 are hereby dismissed.

                      Judgment affirmed in part and vacated in part; appeals dismissed.


H ENDON , P.J., and D INKELACKER , J., concur.


Please note:

       The court has recorded its own entry on the date of the release of this opinion.




                                            7